Citation Nr: 1316761	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  08-37 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, claimed as an eye condition, including as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1956 to March 1975.

This claim comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of Disagreement with regard to several issues was filed in May 2008, a Statement of the Case was issued in October 2008, and a Substantive Appeal was received in December 2008.

The case was previously remanded by the Board in February 2011 for additional development.  In April 2013, an advisory medical opinion was requested from the Veterans Health Administration (VHA).  The case is now before the Board for further appellate consideration.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's glaucoma was incurred during his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for glaucoma is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for glaucoma is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current glaucoma is due to service or secondary to service-connected diabetes mellitus, type II.  

Service treatment records are negative for a diagnosis of glaucoma in service.  A February 1974 in-service optometry note indicated that pressures were negative, and OS (left eye) has more hooking of vessels into cup. 

A VA opinion dated in October 2010 stated that he Veteran has primary open angle glaucoma with no evidence that it was aggravated by military service. 

A VHA opinion dated in May 2013 found that the Veteran's February 1974 in-service optometry note which indicates "pressures neg, both cups are deep, OS also has more hooking of vessels into cup" is suggestive of a suspicion for early glaucoma.  The examiner noted that there were no other eye examinations that cofirm or contradict the previous finding.  The VA ophthalmologist opined that the Veteran had signs of early glaucoma during military service and documented in records at eye exam.  
 
Although there is evidence for and against the claim, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's glaucoma was incurred in or a result of active service.  

Under the 'benefit-of-the-doubt' rule, where there exists 'an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter,' the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In light of the foregoing, entitlement to service connection for glaucoma is granted.

The Board notes that the Veteran has also claimed service connection for glaucoma on a secondary basis; however, as the issue is being granted on a direct basis, service connection on a secondary basis is moot. 


ORDER

Entitlement to service connection for glaucoma is granted. 




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


